        CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 1 of 26




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    NCS PEARSON, INC.,                             Case No. 20-cv-594 (SRN/ECW)

               Plaintiff,

         v.                                                     ORDER

    JOHN DOES (1 THROUGH 21),

               Defendants.


        This matter is before the Court on NCS Pearson, Inc.’s Renewed Motion for Leave

to Conduct Expedited Third-Party Doe Discovery (Dkt. 14).

              I.     FACTUAL AND PROCEDURAL BACKGROUND 1

        Plaintiff NCS Pearson, Inc. (“NCS Pearson” or “Plaintiff”) offers computer-based

testing solutions through secure, electronic test delivery. (Dkt. 1 ¶ 2.) More than 450

credential owners around the world choose NCS Pearson to help develop, manage,

deliver, and grow their testing programs, ranging from online practice tests to secure

proctored exams. (Id.) NCS Pearson’s services require it to work with credential owners

that may, for example, require examinations for candidates to earn professional or

educational certifications. (Dkt. 9 ¶ 2.)

        NCS Pearson has brought causes of action against twenty-one JOHN DOES for

(1) violation of the Lanham Act, 15 U.S.C. § 1051 et seq.; (2) violation of the CAN-



1
     For purposes of this motion, the Court recites the factual allegations in the
Complaint (Dkt. 1).
       CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 2 of 26




SPAM Act of 2003, 15 U.S.C. § 7701 et seq.; (3) defamation; and (4) tortious

interference with business expectancy. (Dkt. 1 ¶ 1.) NCS Pearson seeks injunctive relief,

monetary damages, and other appropriate relief to stop Defendants’ harassing and

defamatory emails and the misleading alteration of its confidential communications that

is likely to cause confusion over the origin, sponsorship, or approval of NCS Pearson’s

commercial activities. (Id.) NCS Pearson, media outlets, and NCS Pearson clients have

received several defamatory emails that have portrayed NCS Pearson and its employees

in a negative light, including: emails (1) implying that NCS Pearson engages in unethical

business practices, (2) making vulgar comments about NCS Pearson employees, (3)

altering external business communications and sending the modified versions to clients as

though they represent NCS Pearson’s practices and operations, and (4) initiating the

transmission of emails with materially false or misleading header information. (Id. ¶ 13.)

       As to JOHN DOE 1, the Complaint alleges that on or around April 4, 2019, NCS

Pearson, the media, and NCS Pearson clients received an email from

xconifyacademy@gmail.com purporting to be from Tarique Ahmed, Co-Partner of the

Xconify Academy in Brussels, Belgium. (Id. ¶ 16.) The email falsely alleged that NCS

Pearson has instructed its test center network to give preferential treatment to an NCS

Pearson client to take market share from an NCS Pearson competitor. (Id.) The sender

of the email altered a confidential communication sent to test centers and then included

the altered information in their email. (Id.) NCS Pearson also received a similar email

from the same email address in 2018, in which “he” made disparaging comments about

employees. (Id. ¶ 17.) Based on the email address, physical address listed from the


                                             2
       CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 3 of 26




sender, and name, it appears that Xconify was once an NCS Pearson Authorized Select

test center named XCUELA. (Id.) On information and belief, that organization had no

record of a person named Tarique Ahmed. (Id.) As part of the present Motion, Plaintiff

attached a copy of the April 4 email that it initially forwarded to Google, Inc. (“Google”),

which contains the alleged representations and the purported altered email from NCS

Pearson. (Dkt. 10-1 at 34 through 39 of 47.) 2

       In addition, on or around April 15, 2019, a person using the

xconifyacademy@gmail.com email address contacted NCS Pearson, its clients, and the

media, and falsely claimed that NCS Pearson is engaged in “unethical business

practices,” described several current and former NCS Pearson employees as “corrupt,”

and falsely claimed that NCS Pearson and its employees receive kickbacks for

manipulating certain test-taking markets. (Dkt. 1 ¶ 18.)

       As to JOHN DOE 2, the Complaint alleges that on or around April 5, 2019, an

email was sent to a variety of recipients within NCS Pearson, media outlets, competitors,

and clients from newhorizonslearningcentre@gmail.com, with the sender claiming to be

Tony Albert, New Horizon’s Computer Learning Centre, East Syracuse, New York. (Id.

¶ 19.) This individual alleged that NCS Pearson is “heading for doom because of corrupt

officials, customer unfriendly business practices and over confidence.” (Id.) The

individual further alleged that corrupted security personnel are given kickbacks and allow

the sale of client IP, candidate demographics, and other details collected from test


2
       Page numbers refer to the CM/ECF system’s pagination unless otherwise
indicated.

                                             3
        CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 4 of 26




centers. (Id.) The sender purporting to be “Tony Albert” has no affiliation with New

Horizon’s East Syracuse Computer Learning Center. (Id. ¶ 21.)

       As to JOHN DOE 3, the Complaint alleges that on or around July 7, 2016, an

email was sent to NCS Pearson personnel and clients from wahshaikhy@gmail.com,

purporting to be from Wahjid Shaikh of Madras Computer Centre in India, which falsely

claimed that NCS Pearson personnel are involved in a kickback scheme and participating

in cartel activity. (Id. ¶ 22.)

       With respect to JOHN DOES 4-5, the Complaint alleges that on or around March

20, 2019, an email was sent to NCS Pearson personnel, competitors, and clients, as well

as Indian government email addresses, from pradyutmishraiijt@gmail.com, purporting to

be from Pradyut Mishra. This email forwarded an email from

neerajawasthinewhorizon@gmail.com purporting to be from Neeraj Awasthi at New

Horizons of New Delhi, India. (Id. ¶ 23.) The forwarded email falsely accused NCS

Pearson and others of tax avoidance, cartel activity including blacklisting of

uncooperative participants, and cash kickbacks. (Id.) That email also forwarded another

purporting to be from Pradyut Mishra that accused NCS Pearson of taking kickbacks.

(Id.) Neither Pradyut Mishra nor Neeraj Awasthi are who they purport to be. (Id.) The

email string also includes a defamatory email from xconifyacademy@gmail.com

purporting to be from Tarique Ahmed, and therefore NCS Pearson also believes that the

sender or senders are working with the other Defendants. (Id.)

       As to JOHN DOE 6, an email from prudentworldtech@gmail.com purporting to

be from Charles Truman of Logitrain was sent on or around May 15, 2019 to NCS


                                             4
        CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 5 of 26




Pearson personnel, the media, NCS Pearson clients and competitors, and United States

and foreign government email addresses. (Id. ¶ 24.) The email falsely claimed that NCS

Pearson was participating in an immigration fraud scheme in Australia, is corrupt, and is

engaging in “malpractices” in the United States and Australia. (Id.) The email forwarded

another defamatory email from xconifyacademy@gmail.com. (Id.) On information and

belief, the real sender is not Charles Truman. (Id.)

        As to JOHN DOE 7, the Complaint alleges that on or around April 11, 2019, an

email from surynarayanbiz@gmail.com purporting to be from Suporte Informatica of

Brazil was sent to NCS Pearson, its customers and competitors, and various media

outlets, which falsely accused NCS Pearson of being in a “monopoly position” and

forwarded an email from prudentworldtech@gmail.com accusing NCS Pearson personnel

of participating in a kickback scheme, among other unethical conduct. (Id. ¶ 25.)

Another email from “Suporte Informatica” on or around May 22, 2019 to NCS Pearson

personnel and various government email addresses in the United States, Australia, and

other countries forwards another defamatory email from “Tony Albert” of New Horizons.

(Id.)

        As to JOHN DOE 8, the Complaint alleges that emails have been sent to NCS

Pearson, United States and foreign government email addresses, and the media from

sachinsonigimit@gmail.com, purporting to be from Sachin Soni. (Id. ¶ 26.) One email

sent on or around September 18, 2018 falsely accused NCS Pearson personnel of taking

bribes in India and another email sent on or around October 9, 2018 falsely accused NCS

Pearson personnel of taking kickbacks in exchange for preferential allotments of test


                                             5
        CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 6 of 26




centers in India. (Id.) NCS Pearson sent an example of offending emails from this

account to Google, but they do not appear to include the emails referenced in the

Complaint. (Dkt. 10-1 at 7-32 of 47.)

       With respect to JOHN DOE 9, the Complaint alleges that NCS Pearson and its

competitors have received emails from sanjeevshris@gmail.com purporting to be from

Sanjeev Shrivastava of India, including one on October 24, 2018 where the sender

accused NCS Pearson personnel of being “a petty thief” and of “openly promoting

unethical and unfair practices in assessment” such as guaranteed exam passing in

exchange for bribes. (Dkt. 1 ¶ 27.)

       As to JOHN DOE 10, the Complaint alleges that on or around May 30, 2019, NCS

Pearson and a competitor received an email from sminternetwork@gmail.com,

purporting to be from Mohd Arif, which falsely described NCS Pearson as “nothing but

house of cards [sic]” and accused the company and its personnel of corruption and

engaging in cartel activity in India. (Id. ¶ 28.)

       As to JOHN DOE 11, the Complaint alleges that on or around August 7, 2018,

NCS Pearson and its customers received an email from swapnikale1@gmail.com

purporting to be from Swapnil Kale of the QMS Academy in India, and the email falsely

claimed that NCS Pearson personnel and affiliates were participating in a kickback

scheme in India and “committing a crime.” (Id. ¶ 29.)

       With respect to JOHN DOE 12, the Complaint alleges that on or around August 6,

2019, NCS Pearson, its customers and competitors, and the media received an email from

gowrisit007@gmail.com purporting to be from Gowri S. of Elitech Consulting PVT in


                                               6
       CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 7 of 26




India, which falsely accused NCS Pearson and its competitors of engaging in “corrupt

cartel” activity in India. (Id. ¶ 30.) As part of the present Motion, Plaintiff attached a

copy of the August 6 email that it initially forwarded to Google. (Dkt. 10-1 at 45-47 of

47.)

       As to JOHN DOE 13, the Complaint alleges that on or around October 10, 2018,

an email was sent to NCS Pearson, its potential customers, and its competitors from

anuragsinsinwarhorizon@gmail.com purporting to be from Anurag Sinsinwar of New

Horizon in India and the email falsely claimed that NCS Pearson test centers in India are

involved in offering exam passage for bribes and that former NCS Pearson personnel are

involved in some sort of “proxy exam cartel.” (Dkt. 1 ¶ 31.)

       With respect to JOHN DOE 14, on or around October 4, 2017, an email was sent

to NCS Pearson, and customers from gauravascentcollege@gmail.com purporting to be

from Gaurav Kalra of Brij Security Solution in India, which falsely accused NCS Pearson

test centers of participating in a kickback scheme and other “unethical deals.” (Id. ¶ 32.)

       As to JOHN DOE 15, the Complaint alleges that on or around May 30, 2018, NCS

Pearson, its competitors, the media, and various foreign government email addresses

received an email from jamborieducation@gmail.com purporting to be from Jamboree

Education and that this email accused NCS Pearson and a competitor of participating in

an exam center cartel and a related bribery scheme in India, saying that NCS Pearson is

“IN VERGE [sic] OF LOSING CREDIBILITY.” (Id. ¶ 33.)

       As it relates to JOHN DOE 16, the Complaint alleges that on or around December

26, 2016, NCS Pearson, and its customers received an email from


                                              7
       CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 8 of 26




mon.agrawalkaur@gmail.com purporting to be from Monika Agrawal, which falsely

accused NCS Pearson of running an organization engaged in corruption and bribery in

India, Pakistan, Nepal, and Bangladesh. (Id. ¶ 34.) The email also described purported

kickbacks paid to “corrupt” NCS Pearson personnel. (Id.)

       With regard to JOHN DOE 17, the Complaint alleges that on or around January

15, 2019, NCS Pearson customers received an email from prasana.rks@gmail.com

purporting to be from Prasanna Kumar of Sudharsan Network Solutions in Bangalore,

India, which falsely claimed that NCS Pearson test centers participated in a kickback

scheme involving electronic testing in India. (Id. ¶ 35.)

       As it relates to JOHN DOE 18, the Complaint alleges that on or around December

24, 2018, NCS Pearson, its customers, and email addresses associated with the Sri

Lankan government received an email from 360informer1@gmail.com purporting to be

from Pravin Gupta, the Director of 360 Informer in Panipat, India, and this email falsely

alleged a scheme in which NCS Pearson personnel charged exam takers extra to pass

certification exams in a kickback scheme in India and Sri Lanka. (Id. ¶ 36.)

       As it relates to JOHN DOE 18, the Complaint alleges that on or around August 24,

2015, NCS Pearson and its customers received an email from shafaqmla@gmail.com

purporting to be from Shafaq Moinwala of Raj Communications in India. (Id. ¶ 37.) The

email falsely claimed that NCS Pearson employees were engaged in a scheme involving

“preferential test center allotment done for kick backs [sic].” (Id.) The email repeatedly

described NCS Pearson employees as “corrupt.” (Id.)




                                             8
        CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 9 of 26




       As it relates to JOHN DOE 20, the Complaint asserts that on or around October

16, 2019, an email from ceosenthilkumar@gmail.com, purporting to be from Senthil

Kumar of the Kalvi Institutes in Madurai, India, was sent to NCS Pearson, and to, in the

sender’s own words, “professional, academic, government test owners, immigration. [sic]

investigation and media authorities.” (Id. ¶ 38.) Plaintiff alleges that the email falsely

claimed that NCS Pearson and its personnel participated in cartel activity and testing

fraud in India, along with other “malpractices” and included NCS Pearson’s stolen

intellectual property in the form of exam content. (Id.)

       In addition, as to JOHN DOE 21, the Complaint alleges that between December

30, 2019 and January 7, 2020, emails from netexpertsol@gmail.com, purporting to be

from Shaila Badar, were sent to a recently signed NCS Pearson client in Sri Lanka and to

Sri Lankan government addresses. (Id. ¶ 39.) The emails falsely claimed that NCS

Pearson is running a test-publishing and third-party software scam to obtain kickbacks.

(Id.) The emails have jeopardized NCS Pearson’s relationship and contract with its new

client. (Id.)

       On October 9, 2019, NCS Pearson’s counsel sent a letter to Google requesting that

it suspend the offending Google email accounts and that it preserve all information

regarding the email addresses. (Dkt. 10-1.) The letter attached an example of the

offending emails. (Id.) There was no request to Google for the identity of these

individuals. Google made no substantive response, only notifying Plaintiff that would

need legal process to preserve the information. (Dkt. 10-2.)




                                              9
       CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 10 of 26




       On May 1, 2020, NCS Pearson filed its initial Motion for Leave to Conduct

Expedited Third-Party Doe Discovery (Dkt. 6), seeking relief from this Court in the form

of the issuance of a subpoena to Google under Rule 45 of the Federal Rules of Civil

Procedure, demanding the following production of documents and information in order to

determine the identity of the JOHN DOE Defendants:

       1.     All Documents, records, or other information sufficient to identify the
       account holder for each email account identified in Appendix A, including
       but not limited to that Person’s or entity’s full name, physical address, other
       email address provided to you by that Person, telephone number, account
       information, account sign-up records, account activity, payment details
       (present and historical), history of contact information, and any other
       information passively collected by you about that Person or entity (e.g., IP
       address, browser and MAC information).

       2.     All Documents, records, or other information concerning any and all
       email messages from January 1, 2015 to the present sent from or received by
       the email addresses identified in Appendix A including but not limited to,
       any and all active and/or archived email messages exchanged between these
       email accounts and the header information associated with said email
       messages; any and all SMTP logs associated with said email messages; IP
       connection logs (present and historical) associated with said email messages;
       IP connection logs (present and historical) associated with said email
       messages; and any other information actively or passively connected by you
       about any and all email messages exchanged (e.g., IP address, browser, and
       MAC information).

       3.    All Documents, records, or other information sufficient to show the
       header information, including but not limited to all IP addresses in the
       header, of all emails sent from or received by each email account identified
       in Appendix A from January 1, 2015 to the present.

       4.     Documents, records, or other information sufficient to show any other
       information actively or passively collected by you, including but not limited
       to IP addresses, browser information and MAC information, associated with
       each email account identified in Appendix A from January 1, 2015 to the
       present.

(Dkt. 10-3.)


                                             10
       CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 11 of 26




       On June 16, 2020, this Court denied NCS Pearson’s Motion for Leave to Conduct

Expedited Third-Party Doe Discovery (Dkt. 6) without prejudice. (See Dkt. 13.) The

Court denied the motion for three separate reasons. First, the Court found that Plaintiff

had not sufficiently set forth a prima facia case with respect to the elements of its claims

against the JOHN DOES, especially in light of the fact that the Court did not have all of

the offending emails from each JOHN DOE that the Complaint was based on and

Plaintiff had not explained how those emails specifically met the elements of at least one

claim as to each JOHN DOE. (Id. at 13.) Second, the Court found that any renewed

motion needed to outline all attempts, using declarations, to contact each of the JOHN

DOE defendants. (Id. at 15 n.3.) Third, the Court concluded that the requests to Google

were overly broad, as the requests went beyond merely seeking information regarding the

identity of the JOHN DOES. (Id. at 14.)

       NCS Pearson subsequently filed the present renewed Motion for Leave to Conduct

Expedited Third-Party Doe Discovery seeking relief from this Court in the form of the

issuance of a subpoena to Google under Rule 45 of the Federal Rules of Civil Procedure,

demanding the following more limited production of documents and information in order

to determine the identity of specified JOHN DOE email accounts:

       1.     All Documents, records, or other information sufficient to identify the
       account holder for each email account identified in Appendix A, including
       but not limited to that Person’s or entity’s full name, physical address, other
       email address provided to you by that Person, telephone number, account
       information, account sign-up records, account activity, payment details
       (present and historical), history of contact information, and any other
       information passively collected by you about that Person or entity (e.g., IP
       address, browser and MAC information).



                                             11
       CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 12 of 26




       2.     Documents, records, or other information sufficient to show any other
       information actively or passively collected by you, including but not limited
       to IP addresses, browser information and MAC information, associated with
       each email account identified in Appendix A from January 1, 2015 to the
       present.

(Dkt. 18-1 at 5-6.) NCS Pearson further requests the authority to issue limited follow-up

discovery, if necessary, on the leads provided by Google. (Dkt. 16 at 18.)

                               II.    LEGAL STANDARD

       Rule 26(d) of the Federal Rules of Civil Procedure prohibits a party from

“seek[ing] discovery from any source before the parties have conferred as required by

Rule 26(f), except . . . when authorized by these rules, by stipulation, or by court order.”

Fed. R. Civ. P. 26(d)(1). While the Eighth Circuit has not ruled on a standard governing

whether early discovery is appropriate, district courts within the Eighth Circuit “generally

utilize a ‘good cause’ standard” that considers the five following factors in deciding

whether to permit early discovery using subpoenas:

       (1) the concreteness of the plaintiff’s showing of a prima facie claim of
       actionable harm, (2) the specificity of the discovery request, (3) the absence
       of alternative means to obtain the subpoenaed information, (4) the need for
       the subpoenaed information to advance the claim, and (5) the objecting
       party’s expectation of privacy.

Strike 3 Holdings, LLC v. Doe, 330 F.R.D. 552, 555-56 (D. Minn. 2019) (citations

omitted). This test is meant to protect anonymous speech affected by an order of this

Court, given that it may implicate protected speech under the First Amendment. See E.

Coast Test Prep LLC v. Allnurses.com, Inc., 167 F. Supp. 3d 1018, 1024 (D. Minn.

2016). “The party seeking the discovery bears the burden of showing good cause, and

the subject matter of the request should be narrowly tailored in scope.” Ensor v. Does 1-


                                             12
        CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 13 of 26




15, No. A-19-CV-00625-LY, 2019 WL 4648486, at *1 (W.D. Tex. Sept. 23, 2019)

(quotation marks and citation omitted). Given this legal standard, the Court examines the

propriety of Plaintiff’s renewed request for early discovery.

                                     III.    ANALYSIS

A.      Prima Facie Claim

        With respect to the prima facie requirement, courts in this District have concluded

that:

        [T]he plaintiff must produce prima facie support for all of the elements of
        his or her case that are within his or her control. Requiring at least that much
        ensures that the plaintiff is not merely seeking to harass or embarrass the
        speaker or stifle legitimate criticism.

E. Coast Test Prep, 167 F. Supp. 3d at 1025 (emphasis added) (citing Doe I v.

Individuals, 561 F. Supp. 2d 249, 256 (D. Conn. 2008)) (quotation marks and citation

omitted); see also SaleHoo Grp., Ltd. v. ABC Co., 722 F. Supp. 2d 1210, 1216 (W.D.

Wash. 2010) (“Next, the plaintiff must, in general, allege a facially valid cause of action

and produce prima facie evidence to support all of the elements of the cause of action

within his or her control.”). Generally, prima facie support is “‘the establishment of a

legally required rebuttable presumption’ or where ‘a party’s production of enough

evidence allows the fact-trier to infer the fact at issue and rule in the party’s favor.’”

Devin v. Schwan’s Home Servs., Inc., No. CIV. 04-4555 RHKAJB, 2005 WL 1323919, at

*3 (D. Minn. May 20, 2005) (quoting Black’s Law Dictionary 1228 (8th ed. 2004))

(generally defining a prima facie case) (cleaned up).




                                              13
       CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 14 of 26




       As instructed by the Court, NCS Pearson provided the emails that it claims meet

its prima facie burden with respect to the claims asserted in the Complaint for the email

accounts at issue. (See Dkt. 17 ¶ 16, Dkts. 17-1 through 17-22.) The Court has reviewed

the emails and the arguments of Plaintiff (Dkt. 16) and finds that NCS Pearson has met

its prima facie burden at least with respect to its Lanham Act claim. 3 See Am. Italian



3
        The Court does not reach the issue of whether Plaintiff has met its prima facie
burden with respect to its defamation and tortious interference claims given the possible
statute of limitations issues as to a number of the JOHN DOES (assuming that Minnesota
law applies), since the dates of the emails at issue go at back as early as 2015. See
Issaenko v. Univ. of Minn., 57 F. Supp. 3d 985, 1029 (D. Minn. 2014) (citing Minn. Stat.
§ 541.07(1); Church of Scientology of Minn. v. Minn. State Med. Ass’n Found., 264
N.W.2d 152, 154-55 (Minn. 1978)) (finding that under Minnesota law, a two-year statute
of limitations applies to claims for defamation from the date of the publication); see also
Enervations, Inc. v. Minn. Mining & Mfg. Co., 380 F.3d 1066, 1068 (8th Cir. 2004)
(Minnesota state law claims are commenced for the purposes of statute of limitations on
the date of service); Willis Elec. Co. v. Polygroup Macau Ltd. (BVI), 437 F. Supp. 3d
693, 706 (D. Minn. 2020) (“Under Minnesota law, defamation claims are subject to a
two-year statute of limitations. Minn. Stat. § 541.07(1). This limitation period also
applies to tortious interference with business relationships when the alleged interference
was ‘by means of defamation.’”) (quoting Wild v. Rarig, 302 Minn. 419, 234 N.W.2d
775, 793 (1975)). The Court also notes that as to the Lanham Act claims asserted in this
case, a majority of courts within the District of Minnesota have concluded that such
claims are subject to a six-year statute of limitations, and not the two-year limitations
period applicable to defamation claims, even if the claims were predicated on allegedly
defamatory conduct. See Willis Elec. Co., 437 F. Supp. 3d at 706 (citations omitted).
With respect to the alleged violation of the CAN-SPAM Act of 2003, 15 U.S.C. § 7701 et
seq., courts have found that in order to have standing to bring such a claim a Plaintiff
must be an “internet access service” provider. See 15 U.S.C. § 7706(g); Gordon v.
Virtumundo, Inc., 575 F.3d 1040, 1049 (9th Cir. 2009); XMission, L.C. v. Click Sales,
Inc., No. 2:17CV1287DAK, 2019 WL 1574810, at *8 (D. Utah Apr. 11, 2019), appeal
dismissed sub nom., No. 19-4068, 2019 WL 10980535 (10th Cir. Dec. 11, 2019) (dealing
with false email headers and finding that “customers have no private right of action under
CAN-SPAM, only a bona fide internet access service provider can bring an action.”).
There is no assertion that Plaintiff is an internet access service provider.




                                            14
       CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 15 of 26




Pasta Co. v. New World Pasta Co., 371 F.3d 387, 390 (8th Cir. 2004) (citations omitted)

(listing the elements of a Lanham Act claim as (1) a false statement of fact by a

defendants about another’s product; (2) the statement actually deceived or has the

tendency to deceive a substantial segment of its audience; (3) the deception is material, in

that it is likely to influence the purchasing decision; (4) the defendant caused its false

statement to enter interstate commerce; and (5) the plaintiff has been or is likely to be

injured as a result of the false statement) (citation omitted). The emails sent via interstate

commerce at issue in this case set forth false statements regarding NCS Pearson’s

services and products to its customers, government officials, and the media, which, as

alleged, are likely to influence purchasing decisions and cause harm to NCS Pearson.

B.     Specificity of Requests

       Courts in this District have concluded that a request for early discovery related to

John Doe Defendants is sufficiently specific where it only seeks evidence related to the

identity of these individuals. See Strike 3 Holdings, LLC, 330 F.R.D. at 556 (quoting

Strike 3 Holdings, LLC v. John Doe, No. 18-cv-774 (DWF/DTS), 2018 WL 4210202 (D.

Minn. Sept. 4, 2018)) (“‘Plaintiff’s discovery request is specific because it seeks only

Defendant’s name and address.’”). The Court finds that the revised document requests as

part of the proposed subpoena (Dkt. 18-1 at 4-5) are sufficiently tailored to obtain the

identity of the individuals associated without the target email accounts.

       While NCS Pearson also seeks permission to conduct follow-up discovery, the

Court denies this request without prejudice. NCS Pearson may seek further permission




                                              15
       CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 16 of 26




from the Court to conduct additional discovery consistent with the Federal Rules of Civil

Procedure.

C.     Remaining Factors

       The Court is satisfied that Plaintiff needs to identify the JOHN DOES for its action

to proceed, given that the Defendants cannot be identified without the discovery. It

appears that Google will not comply with Plaintiff’s requests for information without a

Court order (Dkt. 10-1; Dkt. 10-2), and NCS has adequately set forth its efforts, to no

avail, to identify the JOHN DOES (Dkt. 17 ¶¶ 6-16).

       While this Court is sensitive to the privacy interests of the JOHN DOES, the Court

will put in place a protective order and other measures as set forth below to protect

information that could be revealed with respect to possible innocent actors.

C.     Conclusion

       For all these reasons, the Court grants the renewed Motion subject to the

conditions set forth below.

                                     IV.     ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     NCS Pearson, Inc.’s Renewed Motion for Leave to Conduct Expedited

Third-Party Doe Discovery (Dkt. 14) is GRANTED as follows:

              a.     Plaintiff may serve a subpoena pursuant to Federal Rule of Civil
                     Procedure 45 on Google consistent with Exhibit A to this Order.

              b.     Google shall have fourteen (14) calendar days after service of the
                     subpoena to notify the email subscriber associated with account
                     listed in the Appendix A to the subpoena that his or her identity has
                     been subpoenaed by Plaintiff. The subscriber whose identity has


                                            16
      CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 17 of 26




                    been subpoenaed shall then have forty-five (45) calendar days from
                    the date of the notice to seek a protective order or file any other
                    responsive pleading. Google may also seek a protective order or an
                    order to quash if it determines there is a legitimate basis for doing so
                    during this same time period.

             c.     Plaintiff shall serve a copy of this Order and copy of the Protective
                    Order (Dkt. 27) with any subpoena obtained and served pursuant to
                    this Order to Google. Google, in turn, must provide a copy of the
                    subpoena, this Order, and the Protective Order along with the
                    required notice to the user whose identity is sought pursuant to this
                    Order. No other discovery is authorized at this time.

             d.     If the forty-five (45) day period lapses without Google or a Doe
                    Defendant contesting the subpoena, Google shall have fourteen (14)
                    days to produce the subpoenaed information to Plaintiff.
                    Additionally, if Google or any Doe Defendant files a motion to
                    quash or modify the subpoena, then Google may not turn over any
                    information of said Doe Defendant to Plaintiff until this Court rules
                    on any such motion.

             e.     Plaintiff shall not publicly disclose any information produced via the
                    subpoena until the possible Doe Defendants have had the
                    opportunity to file a motion with the Court to be allowed to proceed
                    in this litigation anonymously and that motion is ruled on by the
                    Court. If a possible Doe Defendant fails to file a motion for leave to
                    proceed anonymously within forty-five (45) calendar days after his
                    or her information is disclosed to Plaintiff’s counsel, this limited
                    protective order will expire. The protections afforded by the
                    Protective Order (Dkt. 27) shall remain. If a possible Doe Defendant
                    includes identifying information in his or her request to proceed
                    anonymously, the Court finds good cause to order the papers
                    temporarily filed under seal until the Court has the opportunity to
                    rule on the request and to consider whether such materials should
                    remain under seal.

      2.     Plaintiff may seek further permission from the Court to conduct additional

discovery consistent with the Federal Rules of Civil Procedure to the extent appropriate.




                                            17
     CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 18 of 26




DATED: November 10, 2020                s/Elizabeth Cowan Wright
                                        ELIZABETH COWAN WRIGHT
                                        United States Magistrate Judge




                                   18
CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 19 of 26




           EXHIBIT A
   CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 20 of 26




                                        EXHIBIT A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, you are hereby

requested to produce and allow inspection and copying of the following documents and

things requested herein at the place, date and time specified in the attached subpoena, or

at such other place, date and time as may be agreed to, in accordance with the Federal

Rules of Civil Procedure and the following Definitions and Instructions.

                                         Definitions
       These terms shall have the following definitions as used in this document unless a

contrary meaning clearly appears from the context in which the term is used:

       1.      “Document(s)” includes all document and things defined by Fed R Civ P

34 and means any writings and includes, without limitation, all written or graphic matter,

however produced or reproduced, of any kind or description, whether sent or received or

neither, including originals, non-identical copies, and drafts, and both sides thereof,

including, without limitation: letters, correspondence, papers, memoranda, contracts,

agreements, books, journals, ledgers, statements, reports, studies, bills, billings, invoices,

worksheets, jottings, projections, notes, abstracts, advertisements, drawings, audits,

charges, balance sheets, income statements, magazine articles, newspaper or periodical

articles, annual reports, public filings, analyst reports, checks, diagrams, blueprints,

diaries, calendars, logs, recordings, instructions, lists, minutes of meetings, orders,

resolutions, telegrams, wires, cables, telexes, messages, resumes, summaries, tabulations,

tallies, statistical analyses, tapes, computer tapes, tape recordings, computer printouts,

input/output computer systems, e-mails, and all other informal or formal writing or

tangible things on which any handwriting, typing, printing, or sound is recorded or

reproduced, and any and all attachments, amendments or supplements to all of the

foregoing, whether prepared by a party or another person. If necessary, all documents

must be translated through detection or decoding device into useable form. “Documents”



                                              1
   CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 21 of 26




includes every document known to you, every document that can be located or

discovered by reasonably diligent efforts on your part and specifically includes, but is not

limited to, those documents in your control, possession or custody, wherever such

documents are located.

       2.      “Communication(s)” means any transmission or exchange of information,

opinions, or thoughts, whether orally, in writing or otherwise, including but not limited to

reports, mailings, conversations, meetings, letters, notes and telegraphic, facsimile,

recordings, telex or computer-assisted electronic messages.

       3.      “Person” refers to any individual, corporation, proprietorship, association,
joint venture, company, partnership or other business or legal entity, including

governmental bodies and agencies. The singular of the term includes, where applicable,

the plural and vice versa.

       4.      “You” or “your” refers to Google, Inc. and includes any and all of its

present or former subsidiaries, parents, affiliates, divisions, successors, predecessors,

agents, employees, representatives, directors, officers, trustees, attorneys, consultants,

and all other persons or entities acting or purporting to act in whole or in part on behalf of

or in the interests of Google, Inc.

       5.      The terms “concern,” “concerns,” and “concerning” shall mean relating to,

referring to, concerning, mentioning, reflecting, pertaining to, evidencing, involving,

describing, discussing, commenting on, embodying, responding to, supporting,

contradicting, and/or constituting (in whole or in part), as the context makes appropriate.

       6.      “Each” and “every” as used herein shall mean “each and every.”

       7.      “Any” as used herein means any and all.

       8.      “Identity” of a person means the person’s name, current business address,

current home address, or, if unknown, the last-known business and home address, any

and all known phone numbers, email addresses, instant messaging addresses and any

other information that actually or potentially identifies the person or reflects where they


                                              2
   CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 22 of 26




reside.
                                        Instructions
          1.   In responding to the following requests, furnish all documents within your

possession, custody, or control as well as all documents within the possession, custody,

or control of your agents, representatives, employees, attorneys, or any other person or

entity acting on your behalf. These Requests call for the production of originals, identical

copies if originals are unavailable, and non-identical copies (whether different from the

originals because of notes made on such copies or otherwise) of the documents described

in these Requests. If you cannot fully respond to the following requests after exercising

due diligence to secure the documents requested thereby, so state, and specify the portion

of each request that cannot be responded to fully and completely. In the latter event, state

what efforts were made to obtain the requested documents.

          2.   Documents produced in response to these Requests shall be organized and

labeled to correspond with the categories in these Requests or shall be produced as they

are kept in the usual course of business. File folders with tabs or labels or directories of

filed identifying documents called for by these requests must be produced intact with

such documents.

          3.   Any documents produced in electronic form shall be produced together

with any data, software or other tools necessary to permit the demanding party to locate,

identify and read the responsive information contained therein as readily as can the

responding party. Please produce any electronic documents in a readily usable or

understandable form that does not reduce search-ability of the data and includes or retains

any metadata associated with those documents (e.g., emails should be produced in a

format that preserves full header information).

          4.   If you withhold any responsive documents as privileged or otherwise

protected from disclosure, with respect to each document, identify:




                                              3
    CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 23 of 26




        (a)    all persons making or receiving the privileged or protected

               communication;

        (b)    the steps taken to ensure the confidentiality of the communication,

               including affirmation that no unauthorized persons have received the

               communication;

        (c)    the date of the communication; and

        (d)    a description of the document or thing sufficient to identify the basis of the

               claim privilege or protection claimed.

        5.      The relevant time period for each Request shall be January 1, 2015

through the present.

        6.      To the extent permitted and authorized by law, these Requests shall be

deemed continuing so as to require further and supplemental production if you receive,

discover, become aware of, or create additional responsive documents between the time

of initial production and the time of trial.

        7.      In responding to the following requests, please search any and all active or
passive sources of email relating to the email accounts listed in Appendix A, including

but not limited to active sources, repositories for archived email and any sources at which

any cached, whole or partial information regarding emails sent to the identified accounts

may be found. Please preserve all such sources of information relating to emails sent to

the email accounts listed in Appendix A.
        8.      Please preserve all Documents responsive to these requests.

                                   Documents Requested
        1.      All Documents, records, or other information sufficient to identify the

account holder for each email account identified in Appendix A, including but not limited

to that Person’s or entity’s full name, physical address, other email address provided to

you by that Person, telephone number, account information, account sign-up records,




                                               4
   CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 24 of 26




account activity, payment details (present and historical), history of contact information,

and any other information passively collected by you about that Person or entity (e.g., IP

address, browser and MAC information).

       2.      Documents, records, or other information sufficient to show any other

information actively or passively collected by you, including but not limited to IP

addresses, browser information and MAC information, associated with each email

account identified in Appendix A from January 1, 2015 to the present.




                                             5
CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 25 of 26
   CASE 0:20-cv-00594-SRN-ECW Doc. 28 Filed 11/10/20 Page 26 of 26




                                      Benny M.O.

ceosenthilkumar@gmail.com             Senthil Kumar, Kalvi Institutes

netexpertsol@gmail.com                Shaila Badar




                                  7
